Exhibit 10.22

THE GOLDMAN SACHS

AMENDED AND RESTATED STOCK INCENTIVE PLAN (2013)

OUTSIDE DIRECTOR      RSU AWARD

This Award Agreement sets forth the terms and conditions of an Award of RSUs
granted to you under The Goldman Sachs Amended and Restated Stock Incentive Plan
(2013) (the “Plan”) as of the Date of Grant.

1. The Plan. This Award is made pursuant to the Plan, the terms of which are
incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement which are not defined in this Award Agreement have the meanings as
used or defined in the Plan. IN LIGHT OF THE U.S. TAX RULES RELATING TO DEFERRED
COMPENSATION IN SECTION 409A OF THE CODE, TO THE EXTENT THAT YOU ARE A UNITED
STATES TAXPAYER, CERTAIN PROVISIONS OF THIS AWARD AGREEMENT AND OF THE PLAN
SHALL APPLY ONLY AS PROVIDED IN PARAGRAPH 11.

2. Award. The number of RSUs subject to this Award is set forth in the Award
Statement delivered to you. Each RSU constitutes an unfunded and unsecured
promise of GS Inc. to deliver (or cause to be delivered) to you, subject to the
terms and conditions of this Award Agreement, a share of Common Stock (a
“Share”) (or cash or other property equal to the Fair Market Value thereof) on
the Delivery Date as provided herein. Until such delivery, you have only the
rights of a general unsecured creditor and no rights as a shareholder of GS Inc.
This Award is subject to all terms and provisions of the Plan and this Award
Agreement.

3. Delivery.

(a) In General. Except as provided below in this Paragraph 3 and subject to
Paragraphs 6, 7 and 11, the Delivery Date shall be on the first Business Day in
the third quarter of the Firm’s fiscal year that occurs within a Window Period
in the year following the year in which you cease to be a director of the GS
Inc. Board. The Firm may deliver cash or other property in lieu of all or any
portion of the Shares otherwise deliverable on the Delivery Date. Unless
otherwise determined by the Committee, or as otherwise provided in this Award
Agreement, delivery of Shares shall be effected by book-entry credit to your
Account, and no delivery of Shares shall be made unless you have timely
established your Account. You shall be the beneficial owner of any Shares
properly credited to your Account. You shall have no right to any dividend or
distribution with respect to such Shares if the record date for such dividend or
distribution is prior to the date the Account is properly credited with such
Shares.

(b) Death. Notwithstanding any other Paragraph of this Award Agreement (except
Paragraph 11), if you die prior to the Delivery Date, the Shares (or cash or
other property in lieu of all or any portion thereof) corresponding to your
Outstanding RSUs shall be delivered to the representative of your estate as soon
as practicable after the date of death and after such documentation as may be
requested by the Committee is provided to the Committee.



--------------------------------------------------------------------------------

4. Dividend Equivalent Rights. Prior to the delivery of Shares (or cash or other
property in lieu thereof) pursuant to this Award Agreement, at or after the time
of distribution of any regular cash dividend paid by GS Inc. in respect of the
Common Stock, you shall be entitled to receive an amount in cash or other
property equal to such regular cash dividend payment as would have been made in
respect of the Shares not yet delivered, as if the Shares had been actually
delivered.

5. Non-transferability. Except as may otherwise be provided in this Paragraph or
as otherwise may be provided by the Committee, the limitations set forth in
Section 3.5 of the Plan shall apply to this Award. Any purported transfer or
assignment in violation of the provisions of this Paragraph 5 or Section 3.5 of
the Plan shall be void. The Committee may adopt procedures pursuant to which you
may transfer some or all of your RSUs through a gift for no consideration to any
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law or sister-in-law, including adoptive relationships, any person
sharing the recipient’s household (other than a tenant or employee), a trust in
which these persons have more than 50% of the beneficial interest, and any other
entity in which these persons (or the recipient) own more than 50% of the voting
interests.

6. Conflicted Employment. Notwithstanding anything in this Award Agreement to
the contrary, if you accept Conflicted Employment, then you shall receive, at
the sole discretion of the Firm, either a lump sum cash payment in respect of,
or delivery of Shares underlying, your then Outstanding RSUs, in each case,
subject to the last sentence of this Paragraph 6 and as soon as practicable
after the Committee has received satisfactory documentation relating to your
Conflicted Employment. For the avoidance of doubt, and subject to Paragraph
11(f) and applicable law, nothing in this Paragraph 6 shall limit the
Committee’s authority to exercise its rights under the Award Agreement or the
Plan (including, without limitation, Section 1.3.2 of the Plan) to take or
require you to take other steps it determines in its sole discretion to be
necessary or appropriate to cure an actual or perceived conflict of interest.

7. Withholding, Consents and Legends.

(a) The delivery of Shares is conditioned on your satisfaction of any applicable
withholding taxes in accordance with Section 3.2 of the Plan, provided that the
Committee may determine not to apply the minimum withholding rate specified in
Section 3.2.2 of the Plan.

(b) Your rights in respect of the RSUs are conditioned on the receipt to the
full satisfaction of the Committee of any required consents (as described in
Section 3.3 of the Plan) that the Committee may determine to be necessary or
advisable, and, by accepting this Award, you agree to the matters described in
Section 3.3.3(d) of the Plan, which are incorporated herein by reference,
including without limitation the Firm’s supplying to any third party
recordkeeper of the Plan or other person such personal information of yours as
the Committee deems advisable to administer the Plan.

 

-2-



--------------------------------------------------------------------------------

(c) GS Inc. may affix to Certificates representing Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable. GS Inc. may advise the transfer agent to place a stop order against
any legended Shares.

8. Successors and Assigns of GS Inc. The terms and conditions of this Award
Agreement shall be binding upon and shall inure to the benefit of GS Inc. and
its successors and assigns.

9. Amendment. The Committee reserves the right at any time to amend the terms
and conditions set forth in this Award Agreement in any respect in accordance
with Section 1.3 of the Plan, and the Board may amend the Plan in any respect in
accordance with Section 3.1 of the Plan. Notwithstanding the foregoing and
Sections 1.3.2(f), 1.3.2(h) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent, except that the Committee reserves the right to
accelerate the delivery of the Shares and in its discretion provide that such
Shares may not be transferable until the Delivery Date. Any amendment of this
Award Agreement shall be in writing.

10. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS.

11. Compliance of Award Agreement and Plan with Section 409A. The provisions of
this Paragraph 11 apply to you only if you are a United States taxpayer.

(a) This Award Agreement and the Plan provisions that apply to this Award are
intended and shall be construed to comply with Section 409A (including the
requirements applicable to, or the conditions for exemption from treatment as, a
“deferral of compensation” or “deferred compensation” as those terms are defined
in the regulations under Section 409A (“409A deferred compensation”), whether by
reason of short-term deferral treatment or other exceptions or provisions). The
Committee shall have full authority to give effect to this intent. To the extent
necessary to give effect to this intent, in the case of any conflict or
potential inconsistency between the provisions of the Plan (including, without
limitation, Sections 1.3.2 and 2.1 thereof) and this Award Agreement, the
provisions of this Award Agreement shall govern, and in the case of any conflict
or potential inconsistency between this Paragraph 11 and the other provisions of
this Award Agreement, this Paragraph 11 shall govern.

(b) Delivery of Shares shall not be delayed beyond the date on which all
applicable conditions or restrictions on delivery of Shares in respect of your
RSUs required by this Agreement (including, without limitation, those specified
in Paragraphs 7(a) and (b), and the consents and other items specified in
Section 3.3 of the Plan) are satisfied, and shall occur by December 31 of the
calendar year in which the Delivery Date occurs unless, in order to permit such
conditions or restrictions to be satisfied, the Committee elects, pursuant to
Treasury Regulations section (“Reg.”) 1.409A-1(b)(4)(i)(D) or otherwise as may
be permitted in accordance with Section 409A, to delay delivery of Shares to a
later date as may be permitted under Section 409A, including, without
limitation, Regs. 1.409A-2(b)(7) (in conjunction with Section 3.21.3 of the Plan
pertaining to Code Section 162(m)) and 1.409A-3(d).

 

-3-



--------------------------------------------------------------------------------

(c) Notwithstanding the provisions of Paragraph 3(a) and Section 1.3.2(i) of the
Plan, to the extent necessary to comply with Section 409A, any securities, other
Awards or other property that the Firm may deliver in respect of your RSUs shall
not have the effect of deferring delivery or payment, income inclusion, or a
substantial risk of forfeiture, beyond the date on which such delivery, payment
or inclusion would occur or such risk of forfeiture would lapse, with respect to
the Shares that would otherwise have been deliverable (unless the Committee
elects a later date for this purpose pursuant to Reg. 1.409A-1(b)(4)(i)(D) or
otherwise as may be permitted under Section 409A, including, without limitation
and to the extent applicable, the subsequent election provisions of
Section 409A(a)(4)(C) of the Code and Reg. 1.409A-2(b)).

(d) Notwithstanding the timing provisions of Paragraph 3(b), the delivery of
Shares referred to therein shall be made after the date of death and during the
calendar year that includes the date of death (or on such later date as may be
permitted under Section 409A).

(e) Notwithstanding any provision of Paragraph 4 or Section 2.8.2 of the Plan to
the contrary, the Dividend Equivalent Rights with respect to each of your
Outstanding RSUs shall be paid to you within the calendar year that includes the
date of distribution of any corresponding regular cash dividends paid by GS Inc.
in respect of a Share the record date for which occurs on or after the Date of
Grant. The payment shall be in an amount (less applicable withholding) equal to
such regular dividend payment as would have been made in respect of the Shares
underlying such Outstanding RSUs.

(f) The timing of delivery or payment referred to in the first sentence of
Paragraph 6 shall be the earlier of (i) the Delivery Date or (ii) within the
calendar year in which the Committee receives satisfactory documentation
relating to your Conflicted Employment, provided that such delivery or payment
shall be made only at such time as, and if and to the extent that it, as
reasonably determined by the Firm, would not result in the imposition of any
additional tax to you under Section 409A. In addition, any other actions the
Committee may take with respect to Outstanding RSUs to cure any actual or
perceived conflict of interest shall be taken only at such time as, and if and
to the extent that, it, as reasonably determined by the Firm, would not result
in the imposition of any additional tax to you under Section 409A.

(g) Section 3.4 of the Plan shall not apply to Awards that are 409A deferred
compensation.

(h) Delivery of Shares in respect of this Award may be made, if and to the
extent elected by the Committee, later than the Delivery Date or other date or
period specified hereinabove (but, in the case of any Award that constitutes
409A deferred compensation, only to the extent that the later delivery is
permitted under Section 409A).

 

-4-



--------------------------------------------------------------------------------

12. Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly executed
and delivered as of the Date of Grant.

 

THE GOLDMAN SACHS GROUP, INC. By: Name: Title:

 

Accepted and Agreed: By:  

             

Print Name:

 

-6-